Title: To Benjamin Franklin from Guy-Claude, Comte de Sarsfield, 4 February 1779
From: Sarsfield, Guy-Claude, comte de
To: Franklin, Benjamin


Rue pot de fer 4 fer 1779
Je crains, Monsieur, que vous n’ayez pas recu mon dernier Billet par lequel Je vous priois de me renvoyer les vers francois que Je vous remis le dernier Jour que vous me fites lhonneur de diner chez moy.
Je n’en ai que cette copie qu’il faut que Je rende a celui qui me les a pretez et que Je crains qui n’en ait pas conservé d’Autres. Je serois tres Embarassé s’il me les demandoit.
Vous connoissez Monsieur mon Sincere et inviolable attachement.
 
Addressed: A Monsieur / Monsieur franklin ministre / plenipotentiaire des Etats / reunis d’Amerique / A Passy
